Citation Nr: 0402598	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In the January 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hypertension.  The 
RO subsequently reopened this claim and denied it on a de 
novo basis in a May 2002 Statement of the Case.  
Nevertheless, the Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions 
of the RO.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 
(1993).  Accordingly, the Board will initially approach this 
claim as an application to reopen, rather than as a de novo 
claim.

The veteran's appeal also initially included the issue of 
entitlement to service connection for a left shoulder 
disorder.  This claim, however, was granted in a May 2001 
rating decision.  Also, in an April 2002 submission, the 
veteran stated that he was satisfied with the 20 percent 
evaluation assigned for this disorder.  This matter is 
therefore not currently on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has presented no competent medical evidence 
showing a current diagnosis of a disorder of either knee.

3.  The veteran's initial claim for service connection for 
hypertension was denied in an unappealed May 1992 rating 
decision.

4.  Evidence received since the unappealed May 1992 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran has a diagnosis of 
hypertension of in-service onset.

5.  The veteran's hypertension was not first manifest in 
service or within one year thereafter.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for hypertension, 
but this disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran a VA examination addressing his hypertension.  For 
reasons described in further detail below, the Board finds no 
basis for remanding this case for the purpose of obtaining an 
examination addressing the veteran's claimed bilateral knee 
disorder.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a letter from August 
2001 and in a May 2002 Statement of the Case.  See 
38 U.S.C.A. § 5103.  By these issuances, the veteran has been 
provided with the revised provisions of 38 C.F.R. § 3.159 and 
a description of the relative duties of VA and the veteran in 
obtaining relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Finally, the Board is cognizant that, in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the type of notice required under Quartuccio also 
must be provided to a claimant before an unfavorable 
determination by the agency of original jurisdiction is 
issued.  As the RO reconsidered the veteran's claims in a May 
2002 Statement of the Case, however, the Board is satisfied 
that the veteran will not be prejudiced by the fact that the 
August 2001 "duty to assist" letter was issued after the 
appealed rating decision.

II.  Laws and regulations governing service connection claims

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis and cardiovascular diseases, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

III.  Bilateral knee disorder

The Board has reviewed the veteran's entire claims file and 
finds that there is no evidence, either during service or 
thereafter, showing treatment for symptomatology of either 
knee.

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of his 
claimed bilateral knee disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence showing a current diagnosis or linking the veteran's 
claimed disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his July 2002 
Substantive Appeal.  However, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render either a diagnosis or a competent opinion as 
to medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In the total absence of a diagnosis of a current disorder of 
either knee, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Hypertension

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

In this case, the veteran's initial claim for service 
connection for hypertension was denied in an unappealed May 
1992 rating decision.  In reaching this decision, the RO 
cited to a March 1992 VA examination report, which contained 
a diagnosis of hypertension but also included a notation that 
the veteran had high blood pressure diagnosed by a dentist, 
"but it was not confirmed by a physician that he saw 
subsequently."  The veteran was notified of this decision in 
June 1992 but did not respond within the following year.  
Accordingly, the May 1992 rating decision is final under 38 
U.S.C.A. § 7105(c), and the veteran's claim may only be 
reopened on the basis of new and material evidence.

The subsequently submitted evidence includes the report of a 
May 2002 VA examination, which confirms a diagnosis of 
hypertension based on recent high blood pressure readings.  
The RO cited to this report in reopening the veteran's claim 
in May 2002, and the Board also finds that, as this report 
contains a diagnosis of hypertension clearly based on blood 
pressure readings, rather than a reported history, it is new 
and bears directly and substantially on the question of 
whether the veteran has a diagnosis of hypertension of in-
service onset.  Consequently, the Board concurs with the RO 
that the veteran's claim for service connection for this 
disability should be reopened.

Having reopened the veteran's claim the Board must now 
consider whether it can proceed with a de novo adjudication 
at the present time.  In this regard, the Board notes that, 
as indicated above, the RO has obtained all relevant medical 
records and has afforded the veteran a comprehensive VA 
examination addressing his hypertension.  Moreover, the RO 
has already considered this claim on a de novo basis in the 
May 2002 Statement of the Case.  Accordingly, further action 
by the Board at this time will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's service medical records reveal several 
instances of elevated blood pressure, including 120/98 in 
April 1982 and 154/85 in June 1990.  In January 1991, in 
conjunction with dental treatment, the veteran was found to 
have blood pressure readings of 138/96 and 134/88, and 
possible borderline hypertension was indicated.  His service 
medical records are otherwise negative for any indication of 
hypertension, and his May 1991 discharge examination revealed 
blood pressure of 152/69.

Following service, in March 1992, the veteran underwent a VA 
examination and was diagnosed with hypertension, but the 
examiner also noted that the veteran's reported high blood 
pressure had not been confirmed by any physician subsequent 
to his dental treatment in service and that he "has never 
been treated for high blood pressure."  The examination 
revealed blood pressure readings of 110/76, in the sitting 
position; 110/70, standing; and 110/68, recumbent.  The 
examiner noted that he had no medical records available to 
him.

Subsequently, a VA treatment record from May 1999 indicates 
that the veteran had hypertension, apparently controlled by 
Zestril.  The Board also notes that a record from a 
Department of the Navy medical facility, dated in July 2000, 
indicates a history of hypertension for five or six years.

In May 2002, the veteran underwent a VA examination, with an 
examiner who had an opportunity to review his medical 
records.  This examiner described the relevant past medical 
records, including the veteran's service medical records, and 
confirmed a current diagnosis of hypertension.  The examiner, 
however, further opined that "the current diagnosis of 
hypertension is more likely than not unrelated to [the 
veteran's] service" because there was inadequate evidence 
during service or within the first year thereafter to make a 
diagnosis of hypertension.

In this case, there is evidence supporting the veteran's 
claim, in that high blood pressure readings and a notation of 
possible borderline hypertension were indicated during 
service, and a VA examination report from March 1992 contains 
a diagnosis of hypertension.  While this diagnosis was 
rendered within one year following service, thus warranting 
consideration of 38 C.F.R. §§ 3.307 and 3.309, the 
examination revealed normal blood pressure.  Also, the 
examiner did not review the veteran's medical records, and, 
in describing the veteran's medical history, the examiner 
noted a total lack of past treatment for high blood pressure.

By contrast, the VA examiner who conducted the May 2002 VA 
examination did review the veteran's medical records and 
cited to specific records in reaching his conclusion that it 
was "more likely than not" that the veteran's current 
hypertension was unrelated to service because of the lack of 
adequate evidence confirming this diagnosis during service or 
in the subsequent one year presumptive period.  

In this regard, the Board notes that the Court has determined 
that medical opinions must be supported by clinical findings 
in the record.  Bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions. 
See  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical 
opinion based solely on a veteran's recitation of his own 
history, rather than on specific references to his or her 
medical and service history, is also not probative.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Given that the 
March 1992 VA examiner did not note high blood pressure on 
examination and did not review the veteran's prior medical 
records, the Board has determined that the findings from that 
examination report are of markedly less probative value than 
the more historically informed opinion from the May 2002 
report.

On balance, the Board finds that the medical evidence of 
record does not support the finding that hypertension was 
incurred in service or within one year thereafter.  The only 
other evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his July 2002 
Substantive Appeal.  As noted above, however, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's reopened claim for service connection for 
hypertension, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
38 U.S.C.A. § 5107(b) is not applicable in the present case.




ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for hypertension, but the 
reopened claim is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



